UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                  No. 99-60901
                                Summary Calendar


                                TOMMY LEE NELSON,

                                                         Plaintiff-Appellant,

                                     versus

                UNITED STATES OF AMERICA; DEPARTMENT OF
               VETERANS AFFAIRS; DEPARTMENT OF THE ARMY,

                                                        Defendants-Appellees.



             Appeal from the United States District Court
               for the Southern District of Mississippi
                            (3:99-CV-6-WS)

                            September 15, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Tommy Lee Nelson appeals, pro se, from the dismissal, pursuant

to FED. R. CIV. P. 8(a) and 12(b)(6), of his complaint.              Nelson does

not   maintain    that    the    district   court      erroneously    found   his

complaint deficient under the Federal Rules of Civil Procedure.

Instead, he      simply   repeats    some   of   the    allegations    from   his

complaint.     (The same document that fails to satisfy Rule 8(a).)

Although Nelson’s pro se brief is accorded liberal construction,

“arguments must be briefed to be preserved”. Yohey v. Collins, 985


      *
           Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
F.2d 222, 225 (5th Cir. 1993) (quoting Price v. Digital Equip.

Corp., 846 F.2d 1026, 1028 (5th Cir. 1988)).   Nelson fails to do

so.   Id. at 224-25.

      Nelson does raise one issue:   whether the magistrate judge

erred by denying his motion for appointment of counsel.   We find,

however, that Nelson failed to make a showing of the exceptional

circumstances necessary for such appointment.     See Jackson v.

Dallas Police Dep't, 811 F.2d 260, 261-62 (5th Cir. 1986).


                                                      AFFIRMED




                                2